         Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 1 of 30




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                            :

           Plaintiff                    :    CIVIL ACTION NO. 3:17-2183

    v.                                  :         (JUDGE MANNION)

SUSQUEHANNA COUNTY,                     :

          Defendant                     :


                                MEMORANDUM
      Presently before the court is the motion for summary judgment of the

remaining defendant Susquehanna County (the “County”), (Doc. 30), pursuant

to Fed.R.Civ.P. 56. Plaintiff Robert Stoud, a former employee of the County,

essentially alleges that his rights under Title VII of the Civil Rights Act of 1964

were violated when he was subjected to a hostile work environment in

retaliation for investigating and reporting an incident of sexual harassment

alleged by a female subordinate against a County official. For the reasons set

forth below, the motion will be DENIED since there are substantial questions

of fact as to whether plaintiff was subjected to a hostile work environment,

whether plaintiff received an adverse employment action, and whether the

alleged abusive actions by the County were in retaliation for his investigation

and report of the sexual harassment incident and for filing an EEOC complaint

against the County.
            Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 2 of 30




   I.         BACKGROUND1
        The plaintiff initiated this action on November 29, 2017, and brought

claims for retaliation and creating a hostile work environment, pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e. He also asserted state

law claims under the Pennsylvania Human Relations Act (“PHRA”), 43 P.S.

§951, et seq., for retaliation and a hostile work environment. The plaintiff

alleges that when he was Chief Clerk of Susquehanna County one of his

female subordinates reported an incident of inappropriate conduct by Richard

Ely, the Susquehanna County Director of Veterans Affairs.2 The plaintiff

alleges that after he reported the inappropriate conduct to the County

Commissioners, they subjected him to increasing and pervasive harassment




        1
        Since the court stated the background in its August 6, 2018
Memorandum granting in part, and denying in part defendants’ motion to
dismiss, (Doc. 20), it will not be fully repeated herein. See also 2018 WL
3727388.
     The court also notes that it stayed this case on January 10, 2019, and it
appointed a mediator. The stay was lifted on April 12, 2019, after a settlement
was not reached.
        2
       The court notes that the instant case was related to the case filed by
the plaintiff’s female subordinate, Maggie McNamara, against the
Susquehanna County defendants originally named in the instant case as well
as Ely. McNamara’s case settled and was dismissed on January 17, 2020.
See McNamara v. Susquehanna County, Civil No. 17-1782, M.D.Pa.

                                            -2-
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 3 of 30




and retaliation. Consequently, the plaintiff alleges that he was constructively

discharged from the Chief Clerk position and demoted.

      Specifically, plaintiff's complaint contains four counts, to wit: (I) Title VII

Retaliation; (II) Title VII discrimination/Hostile Work Environment; (III)

Retaliation under the PHRA; and (IV) Hostile Work Environment under the

PHRA. As relief, plaintiff seeks an injunction to prevent defendants from

harassing their employees, monetary damages, including back pay and front

pay, punitive damages, equitable relief, attorney’s fees, and costs.

      In its August 6, 2018 Memorandum, the court allowed plaintiff’s claims

under Title VII and the PHRA against the County to proceed. However,

plaintiff’s claims under Title VII and the PHRA against the two defendant

County Commissioners, Arnold and Warren, were dismissed.

      On November 29, 2018, defendant County filed its motion for summary

judgment and its statement of facts. (Doc. 30; Doc. 31). After the stay was

lifted, the County filed its brief in support of its motion on May 2, 2019. (Doc.

44). Plaintiff filed his response to the County’s statement of facts and his brief

in opposition with exhibits on May 21, 2019. (Doc. 45; Doc. 46).

      This court has jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1343. The court can exercise supplemental jurisdiction over

plaintiff’s claims under the PHRA pursuant to 28 U.S.C. §1337. Venue is
                                           -3-
             Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 4 of 30




appropriate in this court since the alleged constitutional violations occurred

in this district and all parties are located here. See 28 U.S.C. §1391.3



   II.         MATERIAL FACTS4

         Plaintiff, a retired Corporal with the Pennsylvania State Police who spent

a large portion of his career as a criminal investigator, was hired by the County

in September of 2012 as the Emergency Management Coordinator. At the time

plaintiff was hired, the three County Commissioners were Mary Ann Warren,


         3
        The court notes that since the parties state the correct legal standard
with respect to a motion for summary judgment under Fed.R.Civ.P. 56(c) in
their briefs, the court will not repeat it herein. Suffice to say that if the moving
party meets its burden by showing that “on all the essential elements of its
case on which it bears the burden of proof at trial, no reasonable jury could
find for the non-moving party”, In re Bressman, 327 F.3d 229, 238 (3d Cir.
2003), then the non-moving party “must do more than simply show that there
is some metaphysical doubt as to material facts,” but must show sufficient
evidence to support a jury verdict in its favor. Boyle v. County of Allegheny,
139 F.3d 386, 393 (3d Cir. 1998).
         4
         The court only states the relevant material facts that are supported
by citation to the record. The court notes that many of the County’s statement
of facts, (Doc. 31), are not supported by citation to evidence in the record in
violation of Local Rule 56.1, M.D.Pa. The County also alleges facts with
improper citations to the record. Further, the County did not even submit any
exhibits in support of its statement of facts. Thus, the County’s unsupported
facts are not considered. Plaintiff’s facts that are supported by the exhibits
he submitted are considered. Also, legal conclusions and argument are not
included. A material fact is one that “might affect the outcome of the suit
under the governing law....” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248, 106 S.Ct. 2505 (1986).
                                          -4-
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 5 of 30




Allan Hall and Michael Giangrieco. In December of 2012, plaintiff was moved

to the Director of Public Safety position. Plaintiff held the Director position in

addition to the other positions he held throughout his tenure with the County.

      In June of 2014, plaintiff became acting Chief Clerk for the County, and

in January of 2016, he was appointed Chief Clerk. Also, in 2014, McNamara

applied for the position of Administrative Assistant to the County Chief Clerk.

She was interviewed by plaintiff and Ely, who was the Director of Human

Resources, and also Deputy Chief Clerk. McNamara was hired for the position

and began working for plaintiff as his Administrative Assistant.

      Subsequently, McNamara was promoted to Deputy Chief Clerk for the

County and her salary increased. She reported to plaintiff who was the Chief

Clerk. Ely relinquished his position Deputy Chief Clerk since he was busy with

his duties as HR Director. As Deputy Chief Clerk, McNamara’s had a new set

of job duties and responsibilities, including signing for the Chief Clerk in his

absence when necessary.

      On December 23, 2015, plaintiff was contacted by McNamara, and she

reported an alleged incident of unwanted advances by Ely at the County’s

holiday party. At this time, Ely was the Director of Veterans Affairs for the

County. In particular, McNamara stated that when she was leaving for the

night after the party, Ely knocked on her window and she opened it halfway.
                                         -5-
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 6 of 30




Ely then stuck his face into McNamara’s open car window and made “kissy

lips at [her] and tried to kiss [her]”, and he said “you won’t get this offer again.”

As McNamara sat back in her car seat, Ely pulled his face back and she rolled

up her car window.

      McNamara then drove out of the parking lot and called plaintiff on her

cell phone to report Ely’s improper advances towards her. Plaintiff told her to

go home and enjoy the holiday, and that he would take care of the incident.

      Plaintiff reported the incident the same night to the Commissioners, the

County’s employment attorney, and the County Sheriff. Plaintiff asked the

Sheriff to hold the video tape of the incident which occurred in the County

parking lot. At this time, Elizabeth Arnold was not yet a Commissioner. Plaintiff

then called McNamara and told her that he called the Commissioners about

the incident and told her that it was going to be addressed.

      Sometime thereafter, the Commissioners directed plaintiff to investigate

the Ely incident. McNamara prepared a written statement about the incident

upon the advice of plaintiff. She also gave plaintiff a copy of her statement.

Plaintiff also had Ely prepare a written statement about the incident. Plaintiff

recommended to the Commissioners that Ely be terminated. However, after

plaintiff reported back to the Commissioners, they decided to give Ely a Final

Written Warning, as opposed to terminating him, for his inappropriate conduct.
                                           -6-
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 7 of 30




      Ely was issued a Final Written Warning on December 30, 2015 by

plaintiff regarding the incident with McNamara. Plaintiff advised Ely that if he

repeated any harassing conduct in the future, he would be immediately

terminated. Plaintiff then notified McNamara about the formal warning Ely

received, and she told plaintiff that she felt Ely deserved something more than

the reprimand.

      Arnold became a Commissioner in early January of 2016, and she filled

Giangreco’s position when he became County solicitor. After Arnold took

office, plaintiff told her about the Ely incident with McNamara.

      After he reported the incident, plaintiff stated that Commissioners Arnold

and Warren began to constantly harass McNamara and placed her under

unfair scrutiny. Plaintiff was also harassed by the two Commissioners and he

stated that they retaliated against him for reporting the Ely incident. McNamara

also testified that in early 2016 Arnold and Warren began to unfairly criticize

and scrutinize her work due to her reporting the Ely incident. She also stated

that Warren humiliated her in a public meeting.

      Remarkably, soon after McNamara’s complaint about Ely, she was

assigned by the Commissioners to assist Ely “in a very small office” as he

transitioned into his new position as Director of Veteran’s Affairs. McNamara

told plaintiff, as her supervisor, that she was not comfortable working with Ely
                                         -7-
        Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 8 of 30




and plaintiff reported this concern to the Commissioners. Nonetheless,

Commissioners Warren and Arnold still required McNamara to assist Ely for a

few weeks. During this time, Ely occasionally yelled at McNamara and got

angry at her, and she advised plaintiff of this. However, she had to continue

assisting Ely.

       Warren also admitted that after McNamara’s complaint about Ely, she

witnessed a constant animus and harassment towards plaintiff as well as

McNamara by Arnold. Warren stated that she saw Arnold treat plaintiff and

McNamara in an inappropriate manner. Warren further stated that Arnold

alleged plaintiff was having an affair with McNamara and she admitted that the

rumors of the affair perpetuated by Arnold undermined plaintiff’s authority and

credibility.

       Arnold also admitted that she spread the rumors of plaintiff’s alleged

inappropriate relationship with McNamara to others County employees,

including the two other Commissioners, i.e., Warren and Hall. Arnold also

admitted that her conduct by spreading the rumor and discussing it with

plaintiff’s subordinates undermined plaintiff’s authority as Chief Clerk. Arnold

further admitted that she may have wanted to remove responsibilities from

plaintiff.



                                        -8-
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 9 of 30




      Plaintiff testified that after he investigated the sexual harassment report

against Ely, the retaliatory and harassing actions by Arnold and Warren

began. The actions they took against him, included, making personal and

derogatory comments against him, increased scrutiny, and undermining his

authority as Chief Clerk. Specifically, plaintiff stated that from the early part of

2016 through May 31, 2016, Arnold and Warren subjected him to harassment

and retaliation, and that their conduct continued and progressively got worse

over time. Plaintiff also stated that Arnold made comments to his subordinates

about him having an affair with McNamara. During this time, plaintiff

complained about the unfair treatment he was receiving to Hall, Warren, and

Giangreco. Nonetheless, the harassment continued unabated and got

progressively worse.

      Finally, on May 31, 2016, plaintiff made “an official complaint of

harassing and retaliatory behavior” to the Commissioners and stated that “he

believed he was facing retaliation for defending McNamara from the

harassment she was receiving.” Plaintiff stated that Hall later indicated to him

Warren’s and Arnold’s conduct was due to the Ely complaint and his

subsequent defense of McNamara regarding the unfair treatment she received

after her complaint. Hall testified that Arnold insinuated that plaintiff and

McNamara were having an affair and he told Arnold to stop her behavior since
                                           -9-
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 10 of 30




it was wrong. Hall stated that Arnold told him that she believed she had to

break up plaintiff and McNamara to save plaintiff’s marriage. Hall later told

plaintiff about Arnold’s statement. Arnold also made personal and derogatory

comments about plaintiff to his subordinates and both she and Warren

undermined his authority.

      Additionally, in late May or early June of 2016, Jeanne Conklin, the

County’s new HR Director, advised plaintiff and Hall that Arnold and Warren

indicated to her that plaintiff and McNamara had to be separated since they

were having an affair, and that they wanted the two employees fired. Plaintiff

also stated that Arnold wanted to break up his alleged relationship with

McNamara to save their marriages.

      On June 7, 2016, plaintiff was called to a meeting with the

Commissioners. Plaintiff thought the meeting was to address his May 31

complaint about harassment. At the meeting, plaintiff again complained to

Arnold and Warren about creating a hostile work environment due to their

personal and derogatory comments about him and since they intimated that

he was conducting an improper relationship with his deputy, McNamara.

      However, plaintiff discovered that the purpose of the meeting was to tell

him that McNamara needed to be terminated for alleged problems with her

work. Hall indicated to plaintiff that he did not agree with the meeting. Plaintiff
                                         - 10 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 11 of 30




defended McNamara and stated that she was a good worker. There was also

“a heavy inference” in the meeting that plaintiff was having an affair with

McNamara. At the end of the meeting, plaintiff indicated that he would not

terminate McNamara since he believed she was being subjected to continuing

harassing and retaliatory actions based on her complaint against Ely. Plaintiff

was later told by Hall that Arnold and Warren wanted him to issue “write-ups”

against McNamara for poor performance issues, and Hall told plaintiff that if

he refused, McNamara would be fired.

     Thus, based on his May 31 complaint about harassment, plaintiff stated

that Arnold and Warren directed him to prepare “write-ups” for McNamara.

Plaintiff stated that he took issue with the reasons for the write-ups Warren

and Arnold cited but he completed the write-ups as they directed. Plaintiff was

also directed by the Commissioners to conduct a counseling session with

McNamara about her alleged deficient work performances.

     McNamara testified that she was counseled by plaintiff on June 10,

2016, due to the alleged work issues the two Commissioners had but she

stated that these issues were not legitimate and she refuted them in her

deposition. Plaintiff sent a letter to the Commissioners regarding his

counseling session with McNamara and detailed the issues discussed with her

as well as her responses. In one of her responses regarding the issue of
                                       - 11 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 12 of 30




unnecessary personal chatting in the office, McNamara stated that she

resented the fact that she had to clarify she was not having an unprofessional

relationship with plaintiff and plaintiff agreed with her response.

      On June 13, 2016, plaintiff sent the Commissioners a memo detailing

his meeting with McNamara and her belief that Warren and Arnold were

treating her unfairly and singling her out for criticism. Plaintiff also noted how

McNamara believed she was being subjected to the excessive criticisms as

retaliation for her complaint about Ely and that it began after her complaint.

Plaintiff recounted that Arnold had commented to him and Hall after the Ely

incident that she did not see what the big deal was, “it was only a hug at

Christmas.”

      On June 14, 2016, plaintiff resigned as the Chief Clerk and he became

Deputy Chief Clerk while still maintaining his Director of Public Safety position.

In his letter resigning as Chief Clerk, plaintiff stated that he was resigning due

to “some recent management directional and operational changes that have

resulted in a working environment where I feel that I cannot effectively

continue within the position of Chief Clerk.” Plaintiff testified that although he

voluntarily resigned as Chief Clerk, it was because the work “environment was

too toxic for me to remain.” He also stated that the Deputy Chief Clerk position

was a demotion and he lost responsibilities and supervisory authority. Further,
                                         - 12 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 13 of 30




he now reported to the new Chief Clerk, Lana Adams. Warren also admitted

that when plaintiff became Deputy Chief Clerk it was a demotion and that he

no longer reported directly to the Commissioners.

      On June 21, 2016, McNamara resigned as Deputy Chief Clerk and

transferred to the County’s District Attorney’s Office as the Victim Witness

Coordinator. McNamara stated that she left her position as Deputy Chief Clerk

due to the harassing conduct by the Commissioners and since she thought

she would be terminated by the Commissioners. She also stated that Hall

encouraged her to apply for the DA’s position since Warren and Arnold were

going to fire her.

      After McNamara transferred to the District Attorney’s Office, plaintiff

discovered that on January 9, 2017, Warren and Arnold directed the County

IT department to get all of the emails between himself and McNamara in the

County’s email address. Plaintiff stated that this was done as further

harassment against him for reporting the Ely incident and, that Arnold and

Warren were looking for reasons to investigate him.

      Hall testified that when Warren and Arnold decided to retrieve plaintiff’s

County emails, the solicitor advised them not to do it. Hall also stated that the

emails lead to unsubstantiated allegations against plaintiff which resulted in

plaintiff’s suspension from the DA’s Office pending a County internal
                                        - 13 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 14 of 30




administrative investigation as well as a criminal investigation. Plaintiff was

later cleared of any wrongdoing in both investigations.

      Plaintiff also complained to the County solicitor Michael Giangrieco

about the continuing harassment he and McNamara were being subjected to

by Warren and Arnold, and Giangieco advised him he would meet with the

Commissioners and tell them to stop.

      Sometime in June or July of 2016, after the June 7 meeting, plaintiff filed

a complaint with the Equal Employment Opportunity Commission (“EEOC”)

alleging harassment and retaliation by the County due to his reporting Ely’s

sexual misconduct incident. Plaintiff made the Commissioners and the solicitor

aware of his complaint. Thereafter, Arnold entered plaintiff’s office and was

agitated and started yelling at him, and plaintiff attributed this behavior to his

EEOC complaint.

      Due to the continuing harassment plaintiff was experiencing, on

November 1, 2016, Giangrieco sent a letter to Arnold stating that her

unprofessional conduct towards plaintiff were deemed by County employees

who witnessed it to be “retaliatory and created a hostile work environment.”

He also stated that it was most troubling that her conduct towards plaintiff

came after she was put on official notice of his EEOC complaint. As such,

Giangrieco “strongly suggested” that Arnold cease and desist from further
                                         - 14 -
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 15 of 30




communicating with plaintiff in any way that could be deemed “unprofessional,

hostile or retaliatory.”5

      On April 16, 2017, plaintiff left his position as Deputy Chief Clerk and

became Chief County Detective with the County’s District Attorney’s Office,

but he also retained his Director of Public Safety position. Plaintiff did not suffer

any loss of pay when he transferred to the DA’s Office. However, he stated

there was a loss of responsibility with his new position.

      Plaintiff also testified that Arnold’s and Warren’s harassment and

retaliatory behavior towards him continued after he was in the District

Attorney’s Office, including the email investigation, and that they continued to

make comments about him. In fact, the District Attorney Robert Klein advised

plaintiff that the Commissioners wanted him to fire plaintiff and McNamara, but

he refused to do so.

      Moreover, in April of 2017, Arnold went to subordinates in the

Department of Public Safety and questioned whether plaintiff’s position as

Director was really needed. This inquiry by Arnold undermined plaintiff’s



      5
       Relatedly, on June 11, 2020, plaintiff filed a “supplemental responsive
statement,” (Doc. 55), noting that on May 19, 2020, Giangrieco also filed a
lawsuit in this court, wherein he makes “allegations pertinent to this matter”
regarding the County’s insurance company and County employees and the
handing of the Stoud’s EEOC complaint. (Doc. 55, at 2).
                                          - 15 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 16 of 30




authority as Director. Eventually, both plaintiff and McNamara left the DA’s

Office when Klein died and were no longer employed by the County.

      In her deposition, Warren admitted that the harassment of plaintiff was

constant, and that Arnold had alleged an affair existed between plaintiff and

McNamara. She also admitted that the rumors of the affair spread by Arnold

undermined plaintiff’s authority and credibility in his position as Chief Clerk

with the County. Warren also acknowledged that Arnold was warned to stop

spreading rumors about the alleged affair. Warren further admitted that when

plaintiff became Deputy Clerk he lost his supervisory duties, and that Arnold

wanted to remove as many duties and responsibilities from plaintiff as she

could. Additionally, Warren stated that there were times when Arnold refused

to interact with plaintiff making the situation uncomfortable, and that Arnold’s

treatment of plaintiff affected his ability to perform his job.

      Hall’s deposition testimony corroborated the fact that Arnold had

insinuated plaintiff and McNamara were having an affair. Hall stated that he

told Arnold to stop this behavior because it was wrong. Hall also stated that

Arnold told him she believed she had to break up plaintiff and McNamara to

save plaintiff’s marriage. Hall later informed plaintiff of Arnold’s comments.

Hall also testified that Arnold had a personal animus against plaintiff, and that

early in her tenure, Arnold told the County HR Director that she wanted to fire
                                          - 16 -
          Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 17 of 30




plaintiff and McNamara. Eventually, Warren and Arnold called a meeting with

Hall and told him that they wanted plaintiff and McNamara fired. Hall replied

that “I’m not part of this. If you guys want to do this, you’re going to do it on

your own.”



   III.      DISCUSSION

          In Count I, plaintiff raises a Title VII retaliation claim and, in Count II, a

Title VII hostile work environment claim. Counts III and IV mirror Counts I and

II, except that they are state law claims under the PHRA.6 Plaintiff essentially

alleges that the County, through Arnold and Warren, harassed him and

retaliated against him due to his reporting McNamara’s complaint about sexual

harassment by Ely, and due to his filing an EEOC complaint against the

County based on the harassment he received. Plaintiff does not allege that he

personally was the subject of any sexual harassment or discrimination.


     6
       The court does not distinguish between the plaintiff’s Title VII and
PHRA claims because “the same standards govern each.” McNeill v.
Greyhound Lines, Inc., 628 F. App’x 101, 103 n. 1 (3d Cir. 2015) (citing Jones
v. Sch. Dist. of Phila., 198 F.3d 403, 409 (3d Cir. 1999)); see also Jones v.
Se. Pa. Transp. Auth., 796 F.3d 323, 327 (3d Cir. 2015); Fogleman v. Mercy
Hosp., 283 F.3d 561, 567 (3d Cir. 2002)(“The language of the PHRA is . . .
substantially similar to [Title VII and other federal] anti-retaliation provisions,
and we have held that the PHRA is to be [] interpreted as identical to federal
anti-discrimination laws except where there is something specifically
different . . . .”).
                                              - 17 -
       Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 18 of 30




      At issue regarding plaintiff’s claims of retaliation and hostile work

environment under Title VII and the PHRA are the following: whether plaintiff

suffered a tangible employment action; whether the evidence shows a causal

connection between the alleged hostile work environment and plaintiff’s

reporting of the sexual harassment incident by Ely and filing of his EEOC

complaint; and whether plaintiff was constructively discharged by the County.

In viewing the evidence in the light most favorable to plaintiff, the court finds

disputed material facts exist with respect to the stated issues.

      Only the County remains as a defendant in this case with respect to

plaintiff’s claims under Title VII and the PHRA. The court will first address

plaintiff’s Title VII retaliation claim.

      A. Title VII Retaliation Claim

      The County argues that plaintiff’s Title VII retaliation claim cannot

proceed since he has failed to establish that he suffered any tangible

employment action or tangible job consequence as a result of the alleged

harassment and retaliation by Arnold and Warren. It points out that when

plaintiff voluntarily resigned his position as Chief Clerk for the County and

became Deputy Chief Clerk, along with his position of Public Safety Director,

and later when he became Chief County Detective/Public Safety Director, he



                                           - 18 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 19 of 30




did not have any loss in salary or benefits. The County also states that

plaintiff’s voluntary transfer to the District Attorney’s Office was not a demotion.

      In order to establish a retaliation claim in violation of Title VII, a plaintiff

must prove a prima facie case by providing facts showing that: (1) he was

engaged in a protected activity; (2) he has suffered an adverse employment

action based on exercise of the protected activity; and (3) there is a causal link

between the protected activity and the adverse employment action. Hussein

v. UPMC Mercy Hospital, 466 Fed. Appx. 108, 111-12 (3d Cir. 2012) (citing

Moore v. City of Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006)); Farrell v.

Planters Lifesavers Company, 206 F.3d 271, 279 (3d Cir. 2000). Further,

plaintiff must show a causal connection between his participation in a

protected activity and the adverse employment action. Thomas v. Pocono Mtn.

Sch. Dist., 2011 WL 2471532, *8 (M.D.Pa. June 21, 2011). “Causation ‘may

be demonstrated by evidence of circumstances that justify an inference of

retaliatory motive, such as protected conduct closely followed by adverse

action.’” Id. (citation omitted).

      In Mufti, 667 F.Supp.2d at 552, the court stated:

              A plaintiff must participate in a protected activity to
              establish a retaliation claim. See Barber v. CSX
              Distribution Services, 68 F.3d 694, 700–701 (3d Cir.
              1995) (finding a general letter of complaint that did
              not mention discrimination was not a protected
                                           - 19 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 20 of 30




             activity). Protected activity includes formal charges
             of discrimination “as well [as] informal protests of
             discriminatory employment practices, including
             making complaints to management, writing critical
             letters     to   customers,       protesting   against
             discrimination by industry or society in general, and
             expressing support of co-workers who have filed
             formal charges.” See e.g., Sumner v. U.S. Postal
             Service, 899 F.2d 203, 209 (2d Cir. 1990). However,
             to constitute “protected activity,” the employee must
             also have a “good faith, reasonable belief that a
             violation existed.” Aman v. Cort Furniture Rental
             Corp., 85 F.3d 1074, 1085 (3d Cir. 1996).

      The court in Larochelle v. Wilmac Corp., 210 F.Supp.3d 658, 698

(E.D.Pa. 2016), discussed the second element of a retaliation claim. The

court stated that “retaliation claims—unlike other Title VII claims—do not limit

adverse employment actions to those that ‘affect the terms and conditions of

employment.’” Id. (citing Moore, 461 F.3d at 341). The court explained that

“[w]hat is required is a showing that a reasonable employee would have

found the retaliatory actions ‘materially adverse,’ which means that they ‘well

might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.’” Id. (citations omitted).

      To satisfy the third, “material adversity,” element of a retaliation claim,

plaintiff must prove that the action “well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” Hare v. Potter,

220 Fed.Appx. 120, 128 (3d Cir. 2007) (citing Burlington N. & Santa Fe Ry.
                                          - 20 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 21 of 30




Co. v. White, 548 U.S. 53, 126 S.Ct. 2405, 2415 (2006)). Thus, “[w]ith

respect to the causation component, the court must consider whether ‘a

reasonable jury could link the employer’s conduct to the retaliatory animus.’”

Id. (citing Jensen v. Potter, 435 F.3d 444, 449 n. 2 (3d Cir. 2006). “To assess

this, the court may consider the ‘temporal proximity’ between the plaintiff’s

protected activity and the employer’s allegedly retaliatory response, and the

‘existence of a pattern of antagonism in the intervening period.’” Id. (citation

omitted).

      Further, “Title VII’s anti-retaliation provisions [42 U.S.C. §2000e-3]

protect employees who oppose employment practices made illegal by Title

VII.” Brangman v. Astrazeneca, LP, 952 F.Supp.2d 710, 721 (E.D.Pa. 2013)

(citation omitted). “The Plaintiff must therefore be opposing employment

practices made illegal by Title VII.” Id. (citation omitted). Also, “case law has

established that opposition to an illegal employment practice must identify

the employer and the practice–if not specifically, at least by context.” Curay-

Cramer v. Ursuline Academy of Wilmington, Delaware, Inc., 450 F.3d 130,

135 (3d Cir. 2006). Moreover, “[a] general complaint of unfair treatment is

insufficient to establish protected activity under Title VII.” Id. (citations

omitted). “[T]o succeed on a Title VII retaliation claim, an employee must

have an ‘objectively reasonable’ belief that the activity he opposes
                                         - 21 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 22 of 30




constitutes unlawful discrimination under Title VII.” Ferra v. Potter, 324

Fed.Appx. 189, 192 (3d Cir. 2009) (citation omitted).

      The evidence, as detailed above, shows that plaintiff has sufficiently

established all of the elements of his Title VII retaliation claim against the

County, including an adverse employment action.

      Here, the evidence shows that plaintiff’s reporting of the Ely incident

and his EEOC complaint about the subsequent harassment he suffered and

his treatment by the County, through Warren and Arnold, constitute protected

activity under Title VII, since a reasonable person would believe that the

conduct complained of violated Title VII. Id. (citation omitted).

      Also, plaintiff demonstrated that he felt compelled to resign his position

of Chief Clerk with the County due to the continuing harassment he and

McNamara were subjected to by Arnold and Warren which started soon after

reporting the Ely incident. Thus, there is “temporal proximity” between

plaintiff’s protected activities and the retaliatory response plaintiff showed

that he received from the County. In fact, plaintiff showed that he suffered

continued harassment even after he transferred to the DA’s Office. Further,

he showed that his new position as Deputy Chief Clerk had sufficiently

different and lesser responsibilities. As such, plaintiff’s new position as

Deputy Chief Clerk was clearly a demotion even though there were not any
                                         - 22 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 23 of 30




effects on plaintiff’s salary and benefits, since plaintiff lost his supervisory

duties and now reported to the person who replaced him. No doubt that an

adverse employment action in a constructive discharge case, such as the

instant one, includes demotions and job transfers, even if plaintiff does not

suffer from a loss of pay or benefits. Jones v. School Dist. of Phila, 198 F.3d

403, 411-12 (3d Cir. 1999).

      Additionally, while it is well-settled that “an employee’s voluntary

resignation does not constitute an adverse employment action”, plaintiff has

presented evidence to show that he was constructively discharged from the

Chief Clerk position. See Larochelle, 210 F.Supp.3d at 705. “To make out a

constructive discharge claim, a plaintiff must establish that he or she was

discriminated against by her employer ‘to the point where a reasonable

person in his position would have felt compelled to resign’”, and, “prove that

he or she actually resigned.” Id. at n.36 (internal citation omitted). Here,

although plaintiff wrote a resignation letter with respect to his Chief Clerk

position, he has established that a reasonable person in his position would

have felt compelled to resign due to the pervasive harassment he faced from

Warren and Arnold. Thus, genuine issues of fact exist as to whether plaintiff’s

resignation was “clearly a voluntary act” and whether he suffered an adverse

employment action.
                                         - 23 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 24 of 30




      Indeed, it be cannot be ignored that Arnold was trying to undermine

plaintiff’s authority shortly after he reported the December 2015 Ely incident,

i.e., since early January 2016 when she took office, and that she did in fact

undermine his authority and credibility by spreading the rumor that plaintiff

and McNamara were having an affair and by continually making negative

comments about plaintiff. The conduct by Arnold continued even after

plaintiff filed his EEOC complaint. This is not a case where plaintiff was

simply subjected to criticisms about his work performance by the

Commissioners as the County suggests. In fact, Giangreco strongly urged

Arnold to stop her unprofessional communication with plaintiff. Plaintiff also

testified that Hall advised him Arnold’s conduct resulted from the Ely incident.

Further, as plaintiff points out, “[t]he record makes absolutely no reference to

any harassing or retaliatory conduct prior to Plaintiff investigating

McNamara’s complaint [about Ely].” Also, there was an undisputed

deliberate attempt to remove as many responsibilities from plaintiff as

possible, and this attempt succeeded. All of these facts constitute direct

evidence of retaliatory animus toward plaintiff for reporting the Ely incident

and for filing his EEOC complaint.

      In short, plaintiff has met his burden of establishing a causal link

between the protected activity and the adverse employment action by
                                         - 24 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 25 of 30




showing a pattern of antagonism as well as temporal proximity “unusually

suggestive of retaliatory motive.” See Shaner v. Synthes, 204 F.3d 494, 505

(3d Cir. 2000). Thus, a reasonable jury could clearly link the County’s

conduct after plaintiff reported the Ely incident and after he filed his EEOC

complaint, through its decision makers, to the retaliatory animus.

      Moreover, since plaintiff has established his prima facie case of

retaliation through direct evidence, he does not need to apply the McDonell

Douglas burden-shifting framework. See Daniels v. Sch. Dist. of Phila., 776

F.3d 181, 198-99 (3d Cir. 2015) (Court held that a plaintiff who seeks to prove

his Title VII retaliation claim through indirect evidence, can do it by utilizing

the McDonnell Douglas burden-shifting framework.). Even if the burden-

shifting framework applied, plaintiff has clearly met his burden by showing

“by a preponderance of the evidence that there is a ‘but-for’ causal

connection between the adverse employment action and retaliatory animus.”

Carvalho-Grevious v. Delaware State Univ., 851 F.3d 249, 258 (3d Cir. 2017)

(holding that “the Supreme Court has made clear that ‘Title VII retaliation

claims must be proved according to traditional principles of but-for

causation.’”) (citation omitted). Also, insofar as plaintiff is deemed to be

proceeding under a pretext theory, he has submitted more than ample

evidence to “convince the factfinder that the [County’s] proffered non-
                                         - 25 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 26 of 30




retaliatory explanation [i.e., Warren and Arnold were not satisfied with

plaintiff’s work performance as Chief Clerk] was false, and that retaliatory

animus was the ‘real reason for the adverse employment action.’”) Id.

(emphasis original) (citation omitted).

      As such, since plaintiff has met his ultimate burden by showing that

retaliatory animus was the “but-for” cause of the adverse employment action

(i.e., his demotion to Deputy Chief Clerk), the County’s motion for summary

judgment with respect to plaintiff’s claims of retaliation under Title VII and the

PHRA, Counts I & III, will be denied.

      B. Hostile Work Environment Claim

      In Counts II and IV, plaintiff raises his hostile work environment claims

under Title VII and the PHRA. The County contends that plaintiff’s hostile

work environment claims fail to show a tangible employment action as a

result of the alleged harassment.

      “To succeed on a hostile work environment claim [against the

employer], the plaintiff must establish that 1) the employee suffered

intentional discrimination because of [his protected characteristic], 2) the

discrimination was severe or pervasive, 3) the discrimination detrimentally

affected the plaintiff, 4) the discrimination would detrimentally affect a

reasonable person in like circumstances, and 5) the existence of respondeat
                                          - 26 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 27 of 30




superior liability.” Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d

Cir. 2013) (citation omitted).

      In Taylor v. JFC Staffing Assoc., 690 F.Supp.2d 357, 367-68 n. 4

(M.D.Pa. 2009), the court noted that:

            The Third Circuit has often stated that discriminatory
            harassment must be “severe and pervasive.” See
            e.g., Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir.
            2001); West v. Phila. Elec. Co., 45 F.3d 744, 753 (3d
            Cir. 1995); Andrews v. City of Philadelphia, 895 F.2d
            1469, 1482 (3d Cir. 1990). But the Supreme Court’s
            standard is “severe or pervasive.” Pa. State Police v.
            Suders, 542 U.S. 129, 133, 124 S.Ct. 2342, 159
            L.Ed.2d 204 (2004). As the Third Circuit recognized
            in Jensen v. Potter, 435 F.3d 444, 449 (3d Cir. 2006),
            overruled in part on other grounds by Burlington N. &
            Santa Fe Ry. Co. v. White, 548 U.S. 53, 126 S.Ct.
            2405, 165 L.Ed.2d 345 (2006), “the difference is
            meaningful, and the Supreme Court’s word controls.”
            Id. at n. 3. By using the disjunctive “or” the Supreme
            Court clearly meant that “severe” and “pervasive” are
            alternative possibilities. In other words, some
            conduct, although isolated and sporadic, may be
            severe enough to contaminate the workplace;
            whereas, other, less objectionable, conduct must be
            pervasive in order to contaminate the workplace such
            that it meets the threshold under the second prong of
            a hostile work environment claim.

      “When a workplace is so permeated with discriminatory intimidation,

ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of [a] victim’s employment and create an abusive working

environment, Title VII is violated.” Oncale v. Sundowner Offshore Srvs., Inc.,
                                        - 27 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 28 of 30




523 U.S. 75, 78, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998).

      “To establish that a supervisor’s harassment culminated in a tangible

employment action, ‘a plaintiff must show that the tangible employment

action was related to, or caused by, the alleged unlawful harassment or

retaliation.’” Bumbarger v. New Enterprise Stone and Lime Co., Inc., 170

F.Supp.3d 801, 841 (W.D.Pa. 2016) (citation omitted). “The Supreme Court

has clarified that an individual qualifies as a supervisor in harassment actions

‘only when the employer has empowered that employee to take tangible

employment actions against the victim, i.e., to effect a significant change in

employment status, such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing a significant

change in benefits.’” Id. at 837-38.

      Here, since the evidence shows that Warren and Arnold were

harassing plaintiff and since, as Commissioners, they were unquestionably

his supervisors, the County, may be held strictly liable. Id. at 837. Also since

“the harassment resulted in a ‘tangible employment action’ against [plaintiff],

then the employer is strictly liable.” Minarsky v. Susquehanna County, 895

F.3d 303, 310 (3d Cir. July 3, 2018) (citations omitted).

      “[A] court’s hostile work environment analysis ‘must concentrate not on

individual incidents, but on the overall scenario’ because it is often difficult to
                                          - 28 -
      Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 29 of 30




determine the motivation behind allegedly discriminatory actions.” Syed, 906

F.Supp.2d at 355 (citation omitted). “In assessing the evidence presented,

[the court] must consider the totality of the circumstances, including ‘the

frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance. The effect on

the employee’s psychological well-being is ... relevant.... But while

psychological harm ... may be taken into account, no single factor is

required.’” Miller v. Thomas Jefferson Hosp., 565 Fed.App’x 88, 93 (3d Cir.

2014) (citation omitted).

      Plaintiff has provided more than enough evidence to show that he

suffered from tangible employment actions based on the totality of the

circumstances and, based on the continual and pervasive harassment by

Arnold and Warren after he reported the Ely incident and after he filed his

EEOC complaint. He also established that he was forced to resign as Chief

Clerk and move into a subordinate position as Deputy Chief which had

significantly less responsibilities and authority. The evidence also shows that

the harassment unreasonably interfered with plaintiff’s work performance as

a supervisor when he was Chief Clerk as it undisputedly undermined his

authority and that plaintiff’s new position was a demotion based on his
                                        - 29 -
         Case 3:17-cv-02183-MEM Document 56 Filed 07/07/20 Page 30 of 30




testimony explaining the different positions. Further, plaintiff complained

about the constant and persistent harassment from Arnold and Warren and

about the rumors which Arnold spread to both Hall and Giangreco, as well

as other County employees. In fact, both men advised the two

Commissioners to stop their actions against plaintiff since it was clearly

wrong. Even after plaintiff transferred to the DA’s Office, the harassment

continued.

        As such, the County’s motion for summary judgment will be denied as

to plaintiff’s hostile work environment claims in Counts II and IV.



    IV. CONCLUSION
        Based on the foregoing, the motion for summary judgment filed by the

County, (Doc. 30), will be DENIED with respect to all of plaintiff’s claims

against it. An appropriate order will issue.

                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: July 7, 2020
17-2183-02




                                         - 30 -
